COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00317-CV


Tommy League, Jr. and Denise M.           §    From the 431st District Court
League


v.                                        §    of Denton County (2011-70219-431)


American Home Mortgage Servicing
Inc.; Codilis & Stawiarski; and HSBC      §    August 29, 2013
Bank USA, National Association as
Trustee for SG Mortgage Securities
Trust 2005-Opt1 Asset Backed
Certificates, Series 2005-Opt1            §    Opinion by Justice Gabriel


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.       It is ordered that the

judgment of the trial court is affirmed in part and reversed in part, and the case is

remanded to the trial court. We reverse that portion of the trial court’s order

granting summary judgment in favor of American Home Mortgage Servicing, Inc.

and HSBC Bank USA, National Association as Trustee for SG Mortgage

Securities Trust 2005-OPT1 Asset Backed Certificates, Series 2005-OPT1 on
Tommy League, Jr.’s and Denise M. League’s declaratory judgment and DTPA

claims. We affirm the remainder of the trial court’s orders granting summary

judgment in favor of American Home Mortgage Servicing, Inc., HSBC Bank USA,

National Association as Trustee for SG Mortgage Securities Trust 2005-OPT1

Asset Backed Certificates, Series 2005-OPT1, and Codilis & Stawiarski. We

deny Tommy League, Jr.’s and Denise M. League’s request for the temporary

injunction.   We remand the case to the trial court for further proceedings

consistent with this opinion.

      It is further ordered the parties shall bear their own costs of this appeal, for

which let execution issue.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By _________________________________
                                        Justice Lee Gabriel




                                          2